OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on July 13, 1998. On October 11, 2009, she was convicted upon her plea of guilty in the United States District Court for the District of Columbia (District Court) of violating 18 USC § 1001, a federal felony. Respondent admitted that, during a telephone interview in 2004 with officials from the Securities and Exchange Commission, she made false statements regarding a securities transaction in her personal brokerage account. This Court determined that a violation of 18 USC § 1001 is a serious crime within the meaning of Judiciary Law § 90 (4) (d) and, on September 17, 2010, entered an order suspending respondent and directing her to show cause why a final order of discipline should not be entered (Matter of Mahler, 77 AD3d 1455 [2010]). On November 3, 2011, respondent was sentenced in District Court to a two-year term of probation and was ordered to pay a fine in the amount of $2,500 and to perform 100 hours of community service. On February 28, 2012, respondent appeared before this Court and submitted matters in mitigation.
We have considered the matters submitted by respondent in mitigation, including her expression of remorse and the numerous letters of support submitted by individuals attesting to her good character and skill as an attorney. We have also considered, however, that respondent’s misconduct involved deceit and appears to have been committed for personal gain. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for two years, effective November 3, 2011, or until the termination of her federal term of probation, whichever period is longer, and until further order of the Court.
Smith, J.E, Fahey, Lindley and Sconiers, JJ., concur.
Order of suspension entered.